Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  The argument for lack of burden is likewise unpersuasive as the claims are classified in different areas, require different searches, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction.  Claims 12-21 are withdrawn from examination.  
Applicant elected Species A1 without traverse.  Claim 4 withdrawn from examination without traverse. 
The requirement is still deemed proper and is therefore made FINAL.

With respect to the Species B1 and B2 restriction, the applicant’s arguments are persuasive and this restriction is withdrawn. 

.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nising (US 2008/0249199).
As to claims 1 and 2, Nising discloses a method for recycling an expanded polymer composition, comprising: collecting the expanded polymer composition (foamed polymer articles - para 32); reducing the collected expanded polymer composition into smaller particles (shredding into particles 5 – para 32); treating the reduced expanded polymer composition 5 to yield an at least partially purified recovered polymer composition 22 (para 29-34); and collecting the at least partially purified recovered polymer composition (para 28-38, fig 1). 
As to claim 5, Nising discloses the step of treating the reduced expanded polymer composition to yield an at least partially purified polymer composition includes heating (melting – para 29) the reduced expanded polymer composition.
As to claim 6, Nising discloses the step of treating the reduced polymer composition to yield an at least partially purified recovered polymer composition includes degassing 13 the reduced expanded polymer composition (para 35).
As to claim 7, Nising discloses the step of treating the reduced expanded polymer composition to yield an at least partially purified recovered polymer composition includes treating the reduced expanded polymer composition with a solvent to create a mixture (para 33-34)
As to claim 8, Nising discloses treating the reduced expanded polymer composition with a solvent includes subjecting the reduced expanded polymer composition to a phase separation in order to remove one or more foaming agents from the polymer composition (propellant removed, para 33-35).
As to claims 9-11, Nising discloses feeding the at least partially purified recovered polymer composition into an extruding machine 9 to form extruded pellets (para 48-49, 54), and adding blowing agents (para 55) where forming extruding pellets. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nising as applied to claim 1 above, and further in view of Buscher et al. (US 2015/0166270).
Nising does not disclose moving the collected expanded polymer composition into a reducing apparatus using a directed fluid flow and/or applied vacuum.
Buscher discloses a method for moving a collected expanded polymer composition 3 into an apparatus by using directed fluid flow and/or vacuum (para 3, 44, fig 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nising by moving the collected expanded polymer composition into the reducing apparatus using a directed fluid flow and/or applied vacuum as taught by Buscher above as such is a known means for transporting the composition and prevents blocking of pipes (para 3, 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748